SENTENCIA
Expedimos el auto de revisión radicado ante este Tribunal por el demandante recurrente Sifontes Ramos con el propósito de revisar una sentencia emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante la cual se desestimó una demanda que el recurrente había radicado ante dicho foro judicial sobre “despido ilegal y daños y perjucios”. Procede la confirma-ción de la mencionada sentencia desestimatoria. Veamos por qué.
f — I
El demandante recurrente Sifontes Ramos trabajaba como gerente de la demandada recurrida Oliver Exterminating Services Corporation. Éste se vio afectado, el día 19 de noviembre de 1982, por una condición de “aneurisma cerebral”. El asunto fue *208reportado al Fondo del Seguro del Estado como un “accidente del trabajo”. Sifontes Ramos se trasladó a la ciudad de Nueva York, donde fue operado. Se reintegró a su trabajo con Oliver Exterminating Services Corporation el 1ro de febrero de 1983. Transcurridos seis (6) meses de haberlo así hecho, Sifontes Ramos tuvo que ausentarse nuevamente de su trabajo el 26 de septiem-bre de 1983, trasladándose a Nueva York, donde fue operado por segunda ocasión. El 20 de diciembre de 1983, el Fondo del Seguro del Estado emitió decisión en el caso. Resolvió que no se trataba de un “accidente del trabajo”. Sifontes Ramos acudió en revisión ante la Comisión Industrial de Puerto Rico. Dicho recurso de revisión no ha sido aún resuelto por dicha Comisión. Oliver Exterminating Services Corporation, mediante carta de fecha 2 de abril de 1984, le informó a Sifontes Ramos que había dado por terminado su relación de patrono-empleado. Dicha actuación patronal fue la causa de la acción judicial radicada por Sifontes Ramos. El tribunal de instancia, al declarar con lugar una moción de desestimación radicada por Oliver Exterminating Services Corporation, resolvió que el período de un año que establece el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. see. 7 —término máximo durante el cual viene un patrono obligado a reservarle el empleo a un obrero que ha sufrido un accidente del trabajo— es uno que no puede ser interrumpido.
Independientemente del hecho de que el “accidente” sufrido por el recurrente Sifontes Ramos pueda ser considerado como uno del trabajo, o, por el contrario, uno no ocupacional, lo cierto es que procede la confirmación de la sentencia recurrida. Esto es así ya que no cabe la menor duda de que transcurrió tanto el término de seis (6) meses que establece la Sec. 3(q) de la Ley de Beneficios por Incapacidad de 1968 (11 L.P.R.A. sec. 203(q)), como el período de un (1) año que prescribe el Art. 5a de la Ley de Compensacio-nes por Accidentes del Trabajo, ante, sin que el recurrente *209Sifontes Ramos cumpliera con los requisitos que claramente establecen los referidos artículos de ley.
Por los fundamentos antes expresados, se dicta sentencia confirmatoria de la dictada por el tribunal de instancia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Rebollo López y Hernández Denton emitieron opiniones concurrentes. La Juez Asociada Señora Naveira de Rodón emitió opinión disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General